              Case 2:20-cv-00203-RJB Document 21 Filed 04/27/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        UNITED STATES OF AMERICA,                           CASE NO. 20-0203 RJB
11
                                   Plaintiff,               ORDER ON PLAINTIFF’S
12              v.                                          MOTION TO STAY DISCOVERY
13      KING COUNTY, WASHINGTON; DOW
        CONSTANTINE, in his official capacity as
14      King County Executive,
15                                 Defendants.

16

17
            THIS MATTER comes before the Court on the United States’ Motion to Stay Discovery
18
     Pending a Ruling on Its Motion for Judgment on the Pleadings. Dkt. 16. The Court has
19
     considered the pleadings filed regarding the motion and the remaining file.
20
            On February 10, 2020, the United States filed this case challenging King County,
21
     Washington Executive Order PFC-7-1-EO, “King County International Airport—Prohibition on
22
     Immigration Deportations” (“Executive Order”). Dkt. 1. The United States now moves for a
23

24


     ORDER ON PLAINTIFF’S MOTION TO STAY DISCOVERY - 1
                 Case 2:20-cv-00203-RJB Document 21 Filed 04/27/20 Page 2 of 3



 1   temporary stay of discovery. Dkt. 16. For the reasons provided below, the motion should be

 2   denied.

 3                                               I.      FACTS

 4             The Executive Order at issue provides that “King County International Airport shall not

 5   support the transportation and deportation of immigration detainees in the custody of

 6   Immigration and Customs Enforcement.” Dkt. 1-1, at 3. To that end, King County is directed to

 7   take several actions, including “[e]nsur[ing] that all future leases, operating permits and other

 8   authorizations for commercial activity at King County International Airport contain a prohibition

 9   against providing aeronautical or non-aeronautical services to enterprises engaged in the business

10   of deporting immigration detainees (except for federal government aircraft), to the maximum

11   extent permitted by applicable law.” Id. In this case, the United States seeks a declaration

12   invalidating and permanently enjoining the enforcement of the Executive Order as violative of

13   the supremacy clause of the U.S. Constitution, the Airline Deregulation Act, 49 U.S.C. § 41713

14   (“ADA”), and the United States’ rights in the parties’ “Instrument of Transfer.” Dkt. 1.

15             On March 30, 2020, King County, Washington and Dow Constantine (collectively

16   “County”) propounded written discovery requests to the United States. According to the County,

17   responses are currently due around April 29, 2020. Dkt. 19.

18             On April 16, 2020, the United States filed a motion for judgment on the pleadings

19   pursuant to Fed. R. Civ. P. 12(c). Dkt. 15. In this motion, the United States argues that the

20   Executive Order violates the supremacy clause’s doctrines of intergovernmental immunity and

21   conflict preemption. Id. In this motion, the United States concedes that discovery may be

22   warranted for its claims under the ADA and the parties’ “Instrument of Transfer.” Id., at 2, n. 2.

23

24


     ORDER ON PLAINTIFF’S MOTION TO STAY DISCOVERY - 2
                 Case 2:20-cv-00203-RJB Document 21 Filed 04/27/20 Page 3 of 3



 1             On April 16, 2020, the United States filed this motion, seeking an order staying discovery

 2   until after a decision is made on its motion for judgment on the pleadings. Dkt. 16. The County

 3   opposes the motion. Dkt. 19. The United States filed a reply (Dkt. 20) and the motion is ripe for

 4   review.

 5                                             II.          DISCUSSION

 6             Pursuant to Fed. R. Civ. P. 26 (c), for “good cause” the Court may limit or deny

 7   discovery.

 8             The motion to stay discovery until a decision is made on the United States’ motion for a

 9   judgment on the pleadings should be denied. The United States has not shown sufficient good

10   cause to stay discovery in this case. It is not yet clear whether the motion for a judgment on the

11   pleadings should be granted. This case should remain on track. Parties should continue to work

12   on discovery and the other issues that arise in the case.

13                                                   III.     ORDER

14             IT IS ORDERED THAT:

15                •   The United States’ Motion to Stay Discovery Pending a Ruling on Its Motion for

16                    Judgment on the Pleadings (Dkt. 16) IS DENIED.

17             The Clerk is directed to send uncertified copies of this Order to all counsel of record and

18   to any party appearing pro se at said party’s last known address.

19             Dated this 27th day of April, 2020.

20

21
                                             A
                                             ROBERT J. BRYAN
                                             United States District Judge
22

23

24


     ORDER ON PLAINTIFF’S MOTION TO STAY DISCOVERY - 3
